Exhibit 10.19
CESCA THERAPEUTICS INC.
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement ("Agreement") is made and entered into as of
June 9, 2015 by and between CESCA THERAPEUTICS INC. ("Employer") and ROBIN C.
STRACEY ("Executive").
1.            Employment.  Employer employs Executive and Executive accepts
employment with Employer on the terms and conditions set forth in this Agreement
commencing on June 9, 2015 ("Effective Date").
2.            Position; Scope of Employment.  Executive shall have the position
of Chief Executive Officer of Employer.   Executive agrees to perform such
services customary to such position and as shall be assigned to him by the
Employer's Board of Directors.  Executive shall report directly to the
Employer's Board of Directors.
2.1.            Entire Time and Effort.  Executive shall devote Executive's full
working time, attention, abilities, skill, labor and efforts to the performance
of his employment.  Executive shall not, directly or indirectly, alone or as a
member of a partnership or other organizational entity, or as an officer of any
corporation (other than any which are owned by or affiliated with Employer)
(i) be substantially engaged in or concerned with any other commercial duties or
pursuits, (ii) engage in any other business activity that will interfere with
the performance of Executive's duties under this Agreement, except with the
prior written consent of Employer, or (iii) join the board of directors of any
other corporation directly competitive to the current or currently contemplated
future operations of Employer.
2.2.            Rules and Regulations.  During his employment with
Employer, Executive agrees to observe and comply with Employer's rules and
regulations (including Employer's code of ethics and insider trading policy) as
provided by Employer and as may be amended from time to time by Employer and
will carry out and perform faithfully such orders, directions and policies of
Employer.  To the extent any provision of this Agreement is contrary to an
Employer rule or regulation, as such may be amended from time to time, the terms
of this Agreement shall control.
3.            Employment Term.  Executive's term of employment (the "Employment
Term") shall commence upon the Effective Date of this Agreement and shall
terminate as provided in Section 5.
4.            Compensation.  During the Employment Term, Employer shall pay to
or provide compensation to Executive as set forth in this Section 4.  All
compensation of every description shall be subject to the customary withholding
tax and other employment taxes as required with respect to compensation paid to
an employee.
4.1.            Base Salary.  Employer shall pay Executive an annual base salary
as established by the Board of Directors from time-to-time through Compensation
Committee actions, and reflected on and reported in the Employer's reports filed
with the Securities and Exchange Commission. ("Base Salary").  Executive's Base
Salary shall be payable in accordance with Employer's regular payroll schedule,
but not less frequently than twice per month.  The initial Base Salary shall be
$425,000 per annum.
4.2.            Review.  Executive's Base Salary and duties shall be reviewed by
the Compensation Committee of the Board of Directors at least annually. During
the review, duties will be outlined and compensation may be adjusted up at the
discretion of the Compensation Committee. The Base Salary may not be decreased
during the Employment Term without the consent of the Executive. On the date of
Employer's annual meeting of stockholders and on each subsequent annual meeting
of stockholders during the term of this Agreement, or at such other time as the
Governance and Nominating Committee may establish in its discretion, the
Governance and Nominating Committee shall review the previous year's performance
of Executive.
4.3.            Short Term Incentive Compensation ("STI").  In addition to the
Base Salary provided for in sections 4.1 and 4.2, Executive is eligible to
receive a certain percentage of his Base Salary in effect at the end of the
fiscal year, based partially on performance weighted bonus objectives
established for Executive by the Board of Directors (which will include both
corporate objectives and individual objectives) for the fiscal year, such
objectives to be discussed with Executive prior to being established, and
partially based on the discretion of the Board of Directors' Compensation
Committee.  The target STI each fiscal year shall be an amount equal to 60% of
the Base Salary in effect at the end of that fiscal year.  However, the actual
STI as determined by the Board of Directors may range from 0% to higher than
100% of the Base Salary.  STI shall be payable in July of each year and may
include cash, stock options and restricted stock awards.  If paid in stock
options or restricted stock awards, STI shall be paid separately from, and
independently of, any long term equity incentive award as described in section
4.4 below.  Any and all bonuses provided to Executive shall be governed by the
terms of a separate Management Bonus Plan as adopted by the Board of Directors
in its sole discretion from time to time.
4.4.            Long Term Incentive Compensation.  Upon the Effective Date,
Executive shall be granted 1,000,000 shares of restricted common stock and an
initial option to purchase 1,000,000 shares of common stock under the Employer's
2006 Equity Incentive Plan. Restricted Stock will vest based upon a combination
of time and milestone based triggers, as follows:
·
25% will vest at the time the Board approves an updated Strategic Plan for Cesca
Therapeutics' Cord Blood business.

·
25% will vest at the time the Company has completed the build-out of the
organization necessary to support the accelerated development and implementation
of Cesca's pipeline of clinical protocols.

·
25% will vest when the Company has put in place the capital structure necessary
to implement its growth strategy.

·
25% will vest at the end of the 2016 Calendar Year.


The Company will put in place a Long-Term Incentive Plan (LTI) for Executive,
comprised of options and RSA/RSUs, that is at or above the 50% level of the
LTI's for Cesca's Peer Group of Companies, as determined by an independent
outside consulting firm (Radford or equivalent) for the position of CEO.
Stock Options shall vest 25% concurrent with signing of the employment agreement
and the balance shall vest in equal monthly installments during the following 24
month period. Vested options shall be subject to a 7 year exercise period
pursuant to Company policy.
4.5            Tax Matters Relating to Awards.   The Compensation Committee
shall be permitted to elect to have the Company cover any tax withholding
obligation by  net share settlement of shares equal to the amount of Executive's
tax withholding liability Unless a Rule 10b5-1 Plan is a viable option.
Otherwise, such net settlement on vested shares for tax purposes shall be
permitted upon finding that a Rule 10b5-1 Plan is not an alternative for
Executive.
4.6            Relocation.  Executive will not be expected to relocate his
family or establish his primary residence away from his current location. 
However Executive will establish a rental residence reasonably within the Rancho
Cordova area within 90 days of the Starting Date.  Rental related expenses shall
be covered by the Company up to a maximum amount of $3,000 per calendar month.
4.7.            Automobile. During the Employment Term, Executive shall be
entitled to an automobile allowance of $1,000 per month.
4.8.            Vacation and Sick Leave Benefits.  Executive shall be entitled
to accrue five (5) weeks of paid vacation annually.  While Employer encourages
Executive to take vacation, if he does not use all vacation accrued in each
calendar year, Executive may carry it over from year to year; provided, however,
that the maximum accrual of Executive's vacation shall be capped at two times
the annual accrual rate.  Once the cap is reached, Executive shall no longer
accrue vacation until such time as he uses accrued vacation and his accrued and
unused vacation days fall below the cap, at which time he will again begin to
accrue vacation at the appropriate accrual rate.  The value of any amount of
vacation that would otherwise accrue but for the cap would be paid in cash to
Executive.  Any vacation benefit granted or paid to Executive is based solely on
his Base Salary.  Executive shall be entitled to sick leave in accordance with
Employer's sick leave policy, as amended from time to time.
4.9            Other Fringe Benefits.  Executive shall participate in all of
Employer's fringe benefit programs in substantially the same manner and to
substantially the same extent as other similar employees of Employer, excluding
only those benefits expressly modified by the terms hereof.
4.10            Expenses.  Executive shall be reimbursed for his reasonable
business expenses, subject to the presentation of evidence that such expenses
are made in accordance with established policies adopted by Employer from time
to time.
4.11            Compensation From Other Sources.  Any proceeds that Executive
shall receive by virtue of qualifying for disability insurance, disability
benefits, or health or accident insurance shall belong to Executive. 
Executive shall not be paid Base Salary in any period in which he receives
benefits as determined and paid under Employer's long-term disability policy. 
Benefits paid to Executive under Employer's short-term disability policy shall
reduce, by the same amount, Base Salary payable to Executive  for such period.
5.            Termination of Employment.  Executive's employment with Employer
shall terminate on the earliest to occur of the following (the date of
termination of Executive's employment being the "Termination Date"):
5.1            upon the mutual agreement of Employer and Executive in writing;
5.2            upon the Executive's death;
5.3            upon delivery to Executive of a written notice of termination by
Employer if Executive should suffer a disability or physical or mental
condition, which for the purposes of this Agreement, means Executive's
inability, for a period of ninety (90) consecutive days, to substantially
perform the essential functions of Executive's duties as Chief Executive
Officer, with or without a reasonable accommodation.  For purposes of
determining whether Executive has a disability or physical or mental condition
under this Section 5.3, upon request Executive agrees to submit to Employer a
medical certification regarding his health condition from his health care
provider, or submit to a medical exam by a health care provider selected by
Employer and Executive for the sole purpose of evaluating Executive's ability to
perform the essential functions of his position.  Employer's written notice of
termination under this Section 5.3 shall coincide with the date Executive
qualifies for total disability payments under Employer's long-term disability
plan.
5.4              upon the date set forth in a written notice of termination for
Cause delivered to Executive by Employer.
For purposes of this Agreement, "Cause" is defined as follows: (a) willful or
habitual breach of Executive's duties, provided that Employer shall give
Executive notice of such breach and Executive shall not have cured such breach
within thirty (30) days of such notice; (b) fraud, dishonesty, deliberate injury
or intentional material misrepresentation by Executive to Employer or any
others; (c) embezzlement, theft or conversion by Executive; (d)  negligent
unauthorized disclosure or other use of Employer's trade secrets, customer lists
or confidential information; (e) habitual misuse of alcohol or any
non-prescribed drug or intoxicant; (f) willful misconduct that causes material
harm to Employer; (g) willful violation of any other standards of conduct as set
forth in Employer's employee manual and policies; (h) Executive's conviction of
or plea of guilty or nolo contendere to a felony or misdemeanor involving moral
turpitude; (i) continuing failure to communicate and fully disclose material
information to the Board of Directors, the failure of which would adversely
impact the Employer or may result in a violation of state or federal law,
including securities law; or (j) debarment by any federal agency that would
limit or prohibit Executive from serving in his capacity for Employer under this
Agreement.
5.5            upon the date set forth in a written notice of resignation
delivered to Employer by Executive for Good Reason if such notice is not
delivered within three (3) months prior to a Change of Control or one (1) year
following a Change in Control.
For  purposes of this Agreement, "Good Reason" is defined as one or more of the
following: (a) without the consent of Executive, Executive is assigned material
duties that are materially inconsistent with Executive's position, duties,
responsibilities or status as Chief Executive Officer of Employer, provided that
Executive must advise the Board of Directors in writing within fifteen (15) days
of such assignment of duties that he believes the duties would give him the
right to terminate his employment for Good Reason and the Board of Directors
does not withdraw or change such assignment within a reasonable period of time;
or (b) without the consent of Executive, Employer relocates Executive's
principal place of employment to a location further than 35 miles from the
Employer's current principal offices.


5.6            upon the date set forth in (a) a written notice of termination
without Cause delivered to Executive by Employer; or (b) a written notice of
resignation for Good Reason delivered to Employer by Executive, if such written
notice is provided within three (3) months prior to a Change of Control or one
(1) year following a Change in Control.
For purposes of this Agreement, "Change in Control" means an event involving one
transaction or a related series of transactions in which one of the following
occurs: (a) Employer issues securities equal to fifty percent 50% or more of
Employer's issued and outstanding voting securities, determined as a single
class, to any individual, firm, partnership or other entity, including a "group"
within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934;
(b) Employer issues securities equal to fifty percent 50% or more of the issued
and outstanding common stock of Employer in connection with a merger,
consolidation or other business combination; (c) Employer is acquired in a
merger or other business combination transaction in which Employer is not the
surviving company; or (d) all or substantially all of Employer's assets are sold
or transferred to a third party.
5.7            upon the date set forth in a written notice of resignation
delivered to Employer by Executive, other than a notice under Section 5.5 (Good
Reason) or Section 5.6 (Change in Control);
5.8            upon the date set forth in a written notice of termination
without Cause delivered to Executive by Employer, other than a notice under
Section 5.3 (Disability), Section 5.4 (termination for Cause), or 5.6 (Change in
Control).
6.            Compensation Upon Termination.
6.1            Minimum Payments.  Upon termination of Executive's employment for
any reason Executive shall be entitled to: (a) Base Salary accrued through the
Termination Date; (b)  reimbursement of expenses incurred prior to termination
of employment that are payable in accordance with Section 4.8; (c) any benefits
accrued or earned in accordance with the terms of any applicable benefit plans
and programs of Employer, including but not limited to accrued and unused
vacation; and (d) any earned but unpaid STI plus any other earned incentive
compensation expressly provided for in any incentive compensation plan for
Executive.
6.2            Severance Payments for Termination Without Cause or for
Resignation for Good Reason.  If Executive's employment is terminated pursuant
to Section 5.5 (Good Reason) or Section 5.8 (without Cause), in   addition to
the payments made under Section 6.1, Executive shall be entitled to:
(a) Base Salary:  a sum equal to eighteen (18) months of Base Salary in effect
as of the Termination Date, payable in a lump sum cash payjment on the
Termination Date.
(b) STI:  a lump sum cash payment equal to one and a half (1.5) times the
Executive's most recently established annual STI award, and
(c) Equity Awards: all of the Executive's outstanding options to acquire the
Company's common stock and restricted common stock awards which have not vested
as of the Termination Date shall become   immediately vested as of the
Termination Date.
(d) Health and Welfare Benefits: Provided that the Executive timely elects
continuation coverage (as defined under COBRA) under the Employer's medical and
dental plans as in effect at the time of the Executive's termination, the
Employer shall pay the COBRA premiums for Executive and his dependents under
such plans (or any successor plans) until the earliest of  i) the end of the
eighteenth (18th) month following the Executive's termination, or ii) the date
Executive secures subsequent employment with medical and dental coverage.
Executive shall provide at least five (5) business days advance written notice
informing the Employer when Executive becomes eligible for other comparable
medical and dental coverage in connection with subsequent employment.  In
addition, if periodically requested by the Employer, Executive will provide the
Employer with written confirmation that Executive has not become eligible for
comparable medical and dental coverage.
6.3            Severance Payments Related to Change of Control.  If Executive's
employment is terminated pursuant to Section 5.6 because Executive has resigned
for Good Reason, or because Employer terminated Executive without Cause, in
either case within three (3) months prior to a Change of Control or within one
(1) year following of a Change of Control, in addition to the benefits under
Sections 6.1, Executive shall be entitled to:
(a) Base Salary:  a lump-sum cash payment equal to twenty-four (24) months of
Executive's Base Salary in effect as of the Termination Date.
(b) STI:  a lump sum cash payment equal to two  (2) times the Executive's most
recently established annual short-term incentive target award,
(c)   all the Executive's outstanding options to acquire the Employer's common
stock or restricted stock awards which have not vested as of the Termination
Date shall become immediately vested as of the   Termination Date,
(d) Health and Welfare Benefits:  Provided that the Executive  timely elects
continuation coverage (as defined under COBRA) under the Employer's medical and
dental plans as in effect at the time of the Executive's termination, the
Employer shall pay the COBRA premiums for Executive and his dependents under
such plans (or any successor plans) until the earliest of  i) the end of the
twenty-fourth (24th) month following the Executive's termination, or ii) the
date Executive secures subsequent employment with medical and dental coverage. 
Executive shall provide at least five (5) business days advance written notice
informing the Employer when Executive becomes eligible for other comparable
medical and dental coverage in connection with subsequent employment.  In
addition, if periodically requested by the Employer, Executive will provide the
Employer with written confirmation that Executive has not become eligible for
comparable medical and dental coverage.
6.4            Timing of Payments.  Subject to the conditions set forth in
Sections 6.5 (Release) and Section 13 (409A), all compensation under sections
6.2 and 6.3 earned by and owing to Executive at the time of his termination of
employment shall be paid to him on the Termination Date. Subject to the
conditions set forth in Sections 6.5 (Release) and Section 13 (409A), all other
payments made to Executive under this Agreement shall be due and payable as
stated and, if not specified, in installments at least twice monthly at
Employer's sole discretion and election.
6.5            Release.  Executive acknowledges and agrees that payments under
Section 6.2 or 6.3 shall fully and completely discharge any and all obligations
of Employer to Executive arising out of or related to:  (a) Executive's
employment with, and/or separation from employment with Employer; and/or (b)
this Agreement.  The payment(s) made hereunder shall constitute liquidated
damages in lieu of any and all claims which Executive may have against Employer
or any of its officers, directors, employees, or other agents, except for any
obligations under the workers' compensation laws including Employer's liability
provisions.  Therefore, notwithstanding any provision of this Agreement to the
contrary, no payments or benefits shall be owed to Executive under Section 6.2
or Section 6.3 unless Executive executes and delivers to Employer a release in
the form attached hereto as Exhibit A ("Release") within forty five (45) days
following the Termination Date, and any applicable revocation period has expired
prior to the sixtieth (60th) day following the Termination Date.
                              6.6            No Obligation to Seek Employment. 
Executive shall have no obligation to seek other employment following
termination of his employment with Employer nor shall any payment he receives
from any subsequent employer reduce the payments to which he is entitled to
under this Agreement.
6.7            Section 280G.  Anything in this Agreement to the contrary
notwithstanding, if any payment or benefit Executive would receive from the
Company or otherwise ("Payment") would (i) constitute a "parachute payment"
within the meaning of Code Section 280G; and (ii) but for this sentence, be
subject to the excise tax imposed by Code Section 4999 (the "Excise Tax"), then
such Payment shall be equal to the Reduced Amount.  The "Reduced Amount" shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax; or (y) the largest portion, up
to and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive's receipt, on an after-tax basis, of the greater amount of
the Payment.  If a reduction in payments or benefits constituting "parachute
payments" is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order: first, reduction of cash payments; second,
cancellation of accelerated vesting of equity awards; and third, reduction of
employee benefits.  In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of Executive's equity awards.  The
Company shall bear all expenses with respect to the 280G determinations required
to be made hereunder.


7.            Proprietary Information; Confidentiality.
7.1.            Confidential Information.  Exectuive during the course of his
duties will be handling financial, accounting, statistical, marketing and
personnel information of Employer and/or its customers or other third-parties. 
All such information is confidential and shall not be disclosed, directly or
indirectly, or used by Executive in any way, either during the term of this
Agreement or at any time thereafter except as required in the course of
Executive's employment with Employer.  Executive agrees not to disclose to any
others, or take or use for Executive's own purposes or purposes of any others,
during the term of this Agreement, any of Employer's Confidential Information
(as defined below).  Executive agrees that these restrictions shall also apply
to (a) Confidential Information belonging to third parties in Employer's
possession; and (b) Confidential Information conceived, originated, discovered
or developed by Executive during the term of this Agreement.  "Confidential
Information" means any Employer proprietary information, trade secrets or
know-how (of any kind, type or nature, whether written, stored on magnetic or
other media, or oral), including, but not limited to, research, plans, services,
customer lists, Employer's computer programs or computer software, marketing,
finances or other business information that has been compiled, prepared,
devised, developed, designed, discovered, or otherwise learned by Executive
during the course of his employment and/or disclosed to Executive by Employer,
either directly or indirectly, in writing, orally, or by observation of any
business conduct.  Confidential Information does not include any of the
foregoing items that has become publicly known and made generally available
through no wrongful act of Executive.  Executive further agrees not to use
improperly or disclose or bring onto the premises of Employer any trade secrets
of another person or entity during the term of this Agreement.
7.2.            Return of Property.  Executive agrees that upon termination of
employment with Employer, Executive will deliver to Employer all devices,
records, data, disks, computer files, notes, reports, proposals, lists,
correspondence, materials, equipment, other documents or property, or
reproductions of any aforementioned items developed by Executive pursuant to
employment with Employer or otherwise belonging to Employer, its successors or
assigns.
7.3.            Employment Information.  Executive represents and warrants to
Employer that information provided by Executive in connection with
his employment and any supplemental information provided to Employer is
complete, true and materially correct in all respects.  Executive has not
omitted any information that is or may reasonably be considered necessary or
useful to evaluate the information provided by Executive to Employer.  Executive
shall immediately notify Employer in writing of any change in the accuracy or
completeness of all such information.
7.4.            Other Agreements.  Executive represents that the performance of
all the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by Executive in confidence or in
trust prior to employment with Employer.  Executive has not and shall not:  (a)
disclose or use in the course of his employment with Employer, any proprietary
or trade-secret information belonging to another; or (b) enter into any oral or
written agreement in conflict with this Agreement.
8.            Duty of Loyalty; Fiduciary Duty; Covenant Not to Unfairly Compete.
8.1            Obligations During Employment.  During the term of this
Agreement, Executive has a duty of loyalty and a fiduciary duty to Employer. 
Executive shall not, directly or indirectly, whether as a partner, employee,
creditor, stockholder, or otherwise, promote, participate, or engage in any
activity or other business which is directly competitive to the current
operations of Employer or the currently contemplated future operations of
Employer.  The obligation of Executive not to compete with Employer shall not
prohibit Executive from owning or purchasing any corporate securities that are
regularly traded on a recognized stock exchange or on over-the-counter market.
8.2            Obligations Post-Employment.  To the fullest extent permitted by
law, upon the termination of Executive's employment with Employer for any
reason, Executive shall not use any of Employer's confidential proprietary or
trade secrets information to directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director, or any other individual or representative capacity, engage or
participate in any business, wherever located, that is in direct competition
with the business of Employer.
9.           Inventions; Ownership Rights.  Executive agrees that all ideas,
techniques, inventions, systems, formulas, discoveries, technical information,
programs, know-how, prototypes and similar developments ("Developments")
developed, created, discovered, made, written or obtained by Executive in the
course of or as a result, directly or indirectly, of performance of his duties
hereunder, and all related industrial property, copyrights, patent rights, trade
secrets, moral rights, and other forms of protection thereof, shall be and
remain the property of Employer.  Executive agrees to execute or cause to be
executed such assignments and applications, registrations and other documents
and to take such other action as may be requested by Employer to enable Employer
to protect its rights to any such Developments.  If Employer requires
Executive's assistance under this Section 9 after termination of this Agreement,
Executive shall be compensated for his time actually spent in providing such
assistance at an hourly rate equivalent to the prevailing rate for such services
and as agreed upon by the parties.
10.            Non-Solicitation; Post-Termination Cooperation.
10.1            Customers.  During the term of this Agreement, Executive has a
duty of loyalty and a fiduciary duty to Employer.  While employed by Employer,
Executive shall not divert or attempt to divert (by soliciation or other means),
whether directly or indirectly, Employer's customers for the purpose of inducing
or encouraging them to server their relationship with Employer or solicit them
in connection with any product or service competing with those products and
services offered and sold by Employer.  Also, to the fullest extent perrmissible
under applicable law, following termination of Executive's employment with
Employer for any reason, Executive agrees not to use any of Employer's
confidential proprietary or trade secrets information to directly or indirectly
divert or attempt to divert (by solicitation or other means) Employer's
customers for the prupose of inducing or encouraging them to sever their
relationship with Employer or to solicit them in connection with any product or
service competing withthose products and services offered and sold by Employer.
10.2            Employees.  To the fullest extent permissible under applicable
law, Executive agrees that both during the term of this Agreement, and for a
period of one (1) year after the Termination Date, Executive shall not take any
action to induce employees or independent contractors of Employer to sever their
relationship with Employer and accept an employment or an independent contractor
relationship with any other business.  However, this obligation will not affect
any responsibility Executive may have as an employee of Employer with respect to
the bona fide hiring and firing of Employer personnel.
10.3            Post-Termination Cooperation.  For a period of one (1) month
following any termination of this Agreement, Executive will make himself
available and assist Employer, as reasonably requested, with respect to prior
services, transition of duties, and intellectual property filings and
protection.
11.           Arbitration; Remedies.  Executive and Employer agree that any
dispute between the parties (including any affiliate, successor, predecessor,
contractors, employees, and agents of Employer) that may arise from Executive's
employment with Employer or termination of Executive's employment with Employer,
and/or regarding the rights or obligations of the parties under this Agreement,
will be submitted to binding arbitration.  The arbitration requirement applies
to all statutory, contractual, and/or common law claims arising from the
employment relationship including, but not limited to, claims arising under
Title VII of the Civil Rights Act of 1964; the Age Discrimination in Employment
Act; the Equal Pay act of 1963; the California Fair Employment and Housing Act;
the California Labor Code; the Fair Labor Standards Act, the American With
Disabilities Act, and other applicable federal and state employment laws.  Both
Employer and Employee shall be precluded from bringing or raising in court or
another forum any dispute that was or could have been submitted to binding
arbitration.  This arbitration requirement does not apply to claims for workers'
compensation benefits, claims arising under ERISA, or claims for any provisional
or injunctive relief remedies as set forth in the California Code of Civil
Procedure (or any statute or law of similar effect concerning provisional or
injunctive relief remedies in any other applicable jurisdiction).  In fact, the
parties agree that, in the event of a breach or threatened breach of Section
7-10 of this Agreement by Executive, monetary damages alone would not be an
adequate remedy to Employer for the injury that would result from such breach,
adn that Employer shall be entitled to apply to any court of competent
jurisdiction for specified performance and/or injunctive relief (without posting
bond or other security) in order to enforce or prevent any violation of such
provisions of this Agreement.  Executive further agrees that any such injuntive
relief obtained by Employer shall be in addition to monetary damages. 
Binding arbitration under this Agreement shall be conducted in Sacramento
County, California in accordance with the California Arbitration Act, Code of
Civil Procedure sections 1280, et. seq.  The arbitration shall be conducted
before a neutral arbitrator selected by both parties and shall otherwise be
conducted in accordance with the American Arbitration Association's "National
Rules for the Resolution of Employment Disputes".  Where required by law,
Employer shall pay all additional costs peculiar to the arbitration to the
extent such costs would not otherwise be incurred in a court proceeding.  Each
party shall pay their own attorney's fees and costs.  The parties will be
permitted to conduct discovery as provided by the California Code of Civil
Procedure.  The arbitrator shall, within thirty (30) days after the conclusion
of the arbitration, issue a written award setting forth the factual and legal
bases for his or her decision and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.
NOTE:  THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE'S RIGHT TO JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
THE EMPLOYER/EMPLOYEE RELATIONSHIP.
12.           Actions Contrary to Law; Blue Pencil.  Nothing contained in this
Agreement shall be construed to require the commission of any act contrary to
law, and whenever there is any conflict between any provision of this Agreement
and any statute, law, ordinance, or regulation, contrary to which the parties
have no legal right to contract, then the latter shall prevail; but in such
event, the provisions of this Agreement so affected shall be curtailed and
limited only to the extent necessary to bring it within legal requirements.  The
parties hereby acknowledge that the restrictions set forth in Sections 7-10 have
been specifically negotiated and agreed to by the parties hereto and if the
scope or enforceability of any such section is in any way disputed at any tiem,
and should a court find that such restrictions are overly broad, the court may
modify and enforce the covenant to the extent that it believes to be reasonable
under the circumstances.   
13.            Section 409A Compliance.
13.1            Conditions to Payment. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended ("Section 409A")
or an exemption thereunder and shall be construed and administered in accordance
with Section 409A.  Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption.  Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible.  Any
payments to be made under this Agreement upon a termination of employment shall
only be made if such termination of employment constitutes a "separation from
service" under Section 409A.  Notwithstanding the foregoing, Employer makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall Employer be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Executive on account of non-compliance with Section 409A.
13.2            Specified Employee.  Notwithstanding any other provision of this
Agreement, if at the time of the Executive's termination of employment, he is a
"specified employee", determined in accordance with Section 409A, any payments
and benefits provided under this Agreement that constitute "nonqualified
deferred compensation" subject to Section 409A that are provided to the
Executive on account of his separation from service shall not be paid until the
first payroll date to occur following the six-month anniversary of the
Executive's termination date ("Specified Employee Payment Date").  The aggregate
amount of any payments that would otherwise have been made during such six-month
period shall be paid in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.  If the Executive dies during the six-month
period, any delayed payments shall be paid to the Executive's estate in a lump
sum upon the Executive's death.
13.3            Effect of Release.  If the Termination Date occurs in a calendar
year but the actions or inactions taken by Executive with respect to the Release
could cause payment to commence in the next calendar calendar year, payment of
any amount subject to Section 409A will commence in the next calendar year.
13.4            Reimbursement.  To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following: (a) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during each calendar year cannot
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (b) any reimbursement of an eligible
expense shall be paid to the Executive on or before the last day of the calendar
year following the calendar year in which the expense was incurred; and (c) any
right to reimbursements or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit.
14.           Miscellaneous.
14.1            Notices.  All notices and demands of every kind shall be
personally delivered or sent by first class mail to the parties at the addresses
appearing below or at such other addresses as either party may designate in
writing, delivered or mailed in accordance with the terms of this Agreement. 
Any such notice or demand shall be effective immediately upon personal delivery
or three (3) days after deposit in the United States mail, as the case may be.
EMPLOYER:                                       CESCA THERAPEUTICS INC.
 211 Citrus Road
Rancho Cordova, CA  95742


EXECUTIVE:                                      ROBIN STRACEY
  


14.2       Attorneys' Fees; Prejudgment Interest.  If the services of an
attorney are required by any party to secure the performance hereof or otherwise
upon the breach or default of another party to this Agreement, or if any
judicial remedy or arbitration is necessary to enforce or interpret any
provision of this Agreement or the rights and duties of any person in relation
thereto, to the extent permitted by law, the prevailing party shall be entitled
to reasonable attorneys' fees, costs and other expenses, in addition to any
other relief to which such party may be entitled.  Any award of damages
following judicial remedy or arbitration as a result of the breach of this
Agreement or any of its provisions shall include an award of prejudgment
interest from the date of the breach at the maximum amount of interest allowed
by law.
14.3        Choice of Law, Jurisdiction, Venue.  This Agreement is drafted to be
effective in the State of California, and shall be construed in accordance with
California law.  The exclusive jurisdiction and venue of any legal action by
either party under this Agreement shall be the County of Sacramento, California.
14.4       Amendment, Waiver.  No amendment or variation of the terms of this
Agreement shall be valid unless made in writing and signed by Executive and
Employer.  A waiver of any term or condition of this Agreement shall not be
construed as a general waiver by Employer.  Failure of either Employer or
Executive to enforce any provision or provisions of this Agreement shall not
waive any enforcement of any continuing breach of the same provision or
provisions or any breach of any provision or provisions of this Agreement.
14.5            Change in the Time and Form of Payment.  Any amendment that
proposes to delay the time or form of the payment of any deferred compensation
payable pursuant to the terms of this Agreement shall be subject to the
following restrictions:
(a)            Any election to amend the terms of this Agreement to defer the
time or form of payment of deferred compensation hereunder shall not take effect
for twelve (12) months after the date on which the election to amend the time of
form of payment is made: and
(b)            Any election to amend the terms of this Agreement to defer the
payment of deferred compensation payable hereunder shall require that the first
payment of any deferred compensation payable hereunder be deferred for a period
of not less than five (5) years from the date such payment would have been made
but for the amendment of the Agreement to defer the payment date.
14.6        Assignment; Succession.  It is hereby agreed that Exectuive's rights
and obligations under this Agreement are personal and not assignable. Further,
neither Executive, nor beneficiary, nor any other person entitled to payments
hereunder shall have the power to transfer, assign, anticipate, mortgage or
otherwise encumber in advance any of such payments, nor shall such payments be
subject to seizure for the payment of public or private debts, judgment, alimony
or separate maintenance or be transferable by operation of law in event of
bankruptcy, insolvency or otherwise. This Agreement contains the entire
agreement and understanding between the parties to it and shall be binding on
and inure to the benefit of the heirs, personal representatives, successors and
assigns of the parties hereto.
14.7        Independent Covenants.  All provisions herein concerning unfair
competition and confidentiality shall be deemed independent covenants and shall
be enforceable without regard to any breach by Employer unless such breach by
Employer is willful and egregious.
14.8        Entire Agreement.  This document constitutes the entire agreement
between the parties, all oral agreements being merged herein, and supersedes all
prior representations.  There are no representations, agreements, arrangements,
or understandings, oral or written, between or among the parties relating to the
subject matter of this Agreement that are not fully expressed herein.
14.9        Severability.  If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of the
Agreement which can be given effect without the invalid provision shall continue
in full force and effect and shall in no way be impaired or invalidated.
14.10      Captions.  All captions of sections and paragraphs in this Agreement
are for reference only and shall not be considered in construing this Agreement.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH AFFECTS YOUR LEGAL
RIGHTS ADN MAY BE ENFORCED BY THE PARTIES.

 
EMPLOYER:
 
CESCA THERAPEUTICS INC.
 
 
 
 
 /s/ Michael
Bruch                                                                               
Michael Bruch
Chief Financial Officer
 
 
 
 /s/ Craig
Moore                                                                              
Name: Craig Moore
Title: Chairman
 
 
 
EXECUTIVE:
 
 
 
 /s/ Robin C.
Stracey                                                                            
ROBIN C. STRACEY




--------------------------------------------------------------------------------

EXHIBIT A


FORM OF GENERAL RELEASE


General Release and Waiver




This General Release and Waiver ("Release") is made and entered into as of
________________________ (the "Release Date"), by and between CESCA THERAPEUTICS
INC., a Delaware corporation ("Employer"), and ROBIN C. STRACEY ("Executive,"). 
Employer and/or Executive may hereinafter be referred to individually as a
"Party" or collectively as the "Parties."


In consideration of the mutual covenants hereinafter set forth, the Parties
hereby agree as follows:


1.            Separation. Executive's employment with Employer ended effective
______________________.


2.            Payment and Benefits.  In consideration of the promises made in
this Release, Employer has agreed to pay Executive the benefits described in
Sections 6.2 and 6.3 of that certain Executive Employment Agreement made and
entered into as of _______________________, 2013, by and between the Parties
(the "Employment Agreement").  Executive understands and acknowledges that the
benefits described in this Section 2 constitute benefits in excess of those to
which Executive would be entitled without entering into this Release.  Executive
acknowledges that such benefits are being provided by Employer as consideration
for Executive entering into this Release, including the release of claims and
waiver of rights provided in Section 3 of this Release.


3.            Release of Claims and Waiver of Rights.
(a)            Executive, on Executive's own behalf and that of Executive's
spouse, heirs, executors or administrators, assigns, insurers, attorneys and
other persons or entities acting or purporting to act on Executive's behalf (the
"Executive's Parties"), hereby irrevocably and unconditionally release, acquit
and forever discharge Employer, its affiliates, subsidiaries, directors,
officers, employees, shareholders, partners, agents, representatives,
predecessors, successors, assigns, insurers, attorneys, benefit plans sponsored
by Employer and said plans' fiduciaries, agents and trustees (the "Released
Parties"), from any and all actions, cause of action, suits, claims,
obligations, liabilities, debts, demands, contentions, damages, judgments,
levies and executions of any kind, whether in law or in equity, known or
unknown, which the Executive's Parties have, have had, or may in the future
claim to have against the Released Parties by reason of, arising out of, related
to, or resulting from Executive's employment with Employer or the termination
thereof.  This release specifically includes without limitation any claims
arising in tort or contract, any claim based on wrongful discharge, any claim
based on breach of contract, any claim arising under federal, state or local law
prohibiting race, sex, age, religion, national origin, handicap, disability or
other forms of discrimination, any claim arising under federal, state or local
law concerning employment practices, and any claim relating to compensation or
benefits.  This specifically includes, without limitation, any claim which the
Executive has or has had under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, as amended, the Americans
with Disabilities Act, as amended, and the Employee Retirement Income Security
Act of 1974, as amended.  It is understood and agreed that the waiver of
benefits and claims contained in this section does not include: (i) a waiver of
the right to payment of any vested, nonforfeitable benefits to which the
Executive or a beneficiary of the Executive may be entitled under the terms and
provisions of any employee benefit plan of Employer which have accrued as of the
separation date; (ii) a waiver of the right to benefits and payment of
consideration to which Executive may be entitled under the Employment Agreement
or any of the agreements contemplated thereby (including indemnification
agreements and the stock option agreements); and (iii) a waiver of any rights to
indemnification under the Certificate of Incorporation or Bylaws of the Employer
or an subsidiary of Employer or under applicable law and regulation.  Executive
acknowledges that he is only entitled to the severance benefits and compensation
set forth in the Employment Agreement, and that all other claims for any other
benefits or compensation are hereby waived, except those expressly stated in the
preceding sentence.
Nothing in this Release shall be deemed to require the waiver or release of any
claim that may not be released or waived under applicable federal or state law.
(b)            Executive hereby acknowledges that he understands that under this
Release he is releasing any known or unknown claims he may have arising out of,
related to, or resulting from Executive's employment with Employer or the
termination thereof (the "Released Claims").  He therefore acknowledges that he
has read and understands Section 1542 of the California Civil Code, which reads
as follows:
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."
Executive expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to the
Released Claims.
4.            Acknowledgment of Waiver of Claims under ADEA.  Executive
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 ("ADEA") and that
this waiver and release is knowing and voluntary.  Executive acknowledges that
the consideration given for this Release is in addition to anything of value to
which Executive already is entitled.  Executive further acknowledges that
Executive has been advised by this writing that:
(a)            the release and waiver granted herein does not relate to claims
under the ADEA which may arise after this Release is executed;
(b)            Executive should consult with an attorney prior to executing this
Release;
(c)            Executive has at least twenty-one (21) days within which to
consider this Release as it relates to claims under the ADEA, although Executive
may accept the terms of this Release at any time within those 21 days and
earlier execute this Release;
(d)            Executive has seven (7) days following the execution of this
Release to revoke this Release as it relates to claims under the ADEA; and
(e)            This Release will not be effective as it relates to claims under
the ADEA until the revocation period has expired, which will be the eighth (8th)
day after this Release is executed by both Parties, and the severance payments
described in the Employment Agreement will not be paid until this Release has
become effective and all statutory revocation periods have expired.


5.            Non-Disparagement. The parties agree to treat each other
respectfully and professionally and not disparage the other party, and the other
party's officers, directors, employees, shareholders and agents, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that both the Executive and Employer will respond
accurately and fully to any question, inquiry or request for information when
required by the legal process.


6.            No Admissions. Employer denies that it or any of its employees or
agents has taken any improper action against Executive.  Nothing contained
herein shall be deemed as an admission by Employer of any liability of any kind
to Executive, all such liability being expressly denied.  Further, this Release
shall not be admissible in any proceeding as evidence of improper action by
Employer or any of its employees or agents.


7.            Non-Waiver. Employer's waiver of a breach of this Release by
Executive shall not be construed or operate as a waiver of any subsequent breach
by Executive of the same or of any other provision of this Release.


8.            Restrictive Covenants. Executive understands that the covenants in
Sections 7-10 of the Employment Agreement survive the termination of his
employment with Employer.


9.            Amendment, Waiver.  No amendment or variation of the terms of this
Release shall be valid unless made in writing and signed by Executive and
Employer.  A waiver of any term or condition of this Agreement shall not be
construed as a general waiver by Employer.  Failure of either Employer or
Executive to enforce any provision or provisions of this Agreement shall not
waive any enforcement of any continuing breach of the same provision or
provisions or any breach of any provision or provisions of this Agreement.


10.            Construction. The terms set forth in Section 11 and Sections
14.1, 14.2, 14.3, 14.7 and 14.9 of the Employment Agreement shall apply to this
Release, provided that the word "Release" shall take the place of the word
"Agreement" in such Sections, where applicable.




[Remainder of page left blank intentionally.  Signature page follows.]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Release as of dates set forth
below their respective signatures below.




EMPLOYER:
 
CESCA THERAPEUTICS INC.
 
 
 
EXECUTIVE:
 
 
By:                                                                      
 
Name:                                                                      
 
Title:                                                                      
                                                                                 
ROBIN C. STRACEY
 
Date:                                                              
 
 
Date:                                                                                    



























[Signature Page to General Release and Waiver]















